DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 2/11/2022 has been entered and claims 3-4, 8, 10-11, 14 and 16-17 are cancelled, thus claims 1-2, 5-7, 9, 12-13, 15 and 18-20 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the objection is hereby withdrawn. 	The amendment to the claims overcomes the previous 35 U.S.C. 112(a) and (b) rejection, therefore the 112(a) and (b) rejections are hereby withdrawn.
Allowable Subject Matter
   Claims 1-2, 5-7, 9, 12-13, 15 and 18-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a manufacturing method wherein “the step of performing thin film encapsulation to the TFT array substrate comprises: using one-piece chemical vapor deposition masks with a corresponding opening to deposit an inorganic film layer on the display area of the OLED display screen, and using dry etching to remove the inorganic film layer on the opening preservation area; or performing deposition of the inorganic film layer on the TFT array substrate separately by splicing two complementary chemical vapor deposition masks at the opening preservation area to accomplish the thin film encapsulation to the TFT array substrate and leave no deposition of the
inorganic film layer on the opening preservation area” in combination with using “fine metal masks, and the fine metal asks do not have an opening at an area corresponding to the opening preservation area” as recited in claims 3, 10 and 16 	Claims 2, 5, 9, 12 and 18-20 are also allowed for further limiting and depending upon allowed claims 1, 6 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892